Title: To Thomas Jefferson from Robert Smith, 16 July 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Saturday Eveng 16 July 1808
                     
                  
                  I have just a moment to state to you a Report brought from Halifax by a Capt Sherman—namely—that the British June Packet had arrived at Halifax and had brought intelligance that the British had again taken Copenhagen—that Mr Rose was preparing to sail for the U. States in the Latore frigate with full powers to adjust all matters in dispute &c—
                  Capt Sherman, who is considered a man of good Character, declares that he saw an English Newspaper of—June containing the aforegoing—This may notwithstanding be utterly destitute of foundation. But it is probable it may be true in part—However in a few days we may expect the June packet and by her some thing of importance will be recieved— 
                  With Esteem, Sir Your Ob. Sevt.
                  
                     Rt Smith 
                     
                  
               